United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2644
                                    ___________

Thomas Jordan,                           *
                                         *
                    Appellant,           * Appeal from the United States
                                         * District Court for the Eastern
      v.                                 * District of Missouri.
                                         *
Dave Dormire,                            *     [UNPUBLISHED]
                                         *
                    Appellee.            *
                                    ___________

                              Submitted: November 16, 2001

                                   Filed: November 23, 2001
                                    ___________

Before WOLLMAN, Chief Judge, FAGG and BOWMAN, Circuit Judges.
                             ___________

PER CURIAM.

       A Missouri jury convicted Thomas Jordan on two counts of murder and two
counts of armed criminal action. Jordan was sentenced to consecutive terms of life
imprisonment. The Missouri Court of Appeals rejected Jordan’s direct appeal and
denied postconviction relief. State v. Jordan, 943 S.W.2d 304 (Mo. Ct. App. 1997).
The court held the evidence was sufficient to sustain Jordan’s convictions, and Jordan
did not receive ineffective assistance of counsel when his attorney failed to object to
State testimony that Jordan had “squinched eyes,” wasn’t himself, and might have
been a “little high or something” on the night of the crimes. Jordan then filed a
habeas petition in federal district court raising the same issues. The district court*
denied Jordan’s petition concluding the Missouri Court of Appeal’s decision was not
contrary to or an unreasonable application of clearly established federal law and was
not based on an unreasonable determination of the facts in light of the evidence
presented. See 28 U.S.C. § 2254(d) (standard for granting habeas relief). The
district court granted a certificate of appealability for us to consider the two issues.
Having carefully reviewed the matter, we affirm. First, the child witness’s testimony
was not so self-contradictory that it was insufficient to support the convictions.
Second, even if Jordan’s attorney performed deficiently in failing to object to a
different witness’s testimony about Jordan’s possible intoxication on the night of the
crimes, the failure to object did not prejudice Jordan because the testimony was not
central to the State’s case and the attorney effectively cross-examined the witness on
the issue.

      Accordingly, we affirm on the basis of the district court’s ruling. See 8th Cir.
R. 47B.



      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      *
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.

                                          -2-